Citation Nr: 0942690	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for the 
residuals of a shrapnel wound of the right thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the RO.  

The issue of entitlement to an initial compensable rating for 
the residuals of a shrapnel wound of the right thigh is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  A bilateral high frequency sensorineural hearing loss 
disability was first manifested many years after service, and 
the preponderance of the competent evidence of record shows 
that it is unrelated thereto.

2.  Tinnitus was first manifested many years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A bilateral high frequency sensorineural hearing loss 
disability is not the result of disease or injury incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for hearing loss 
disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In August 2006, VA received the Veteran's claims, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities.  VA 
also set forth the criteria for assigning effective dates, 
should service connection be established. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  VA also 
examined the Veteran in January 2007 to determine the nature 
and etiology of any hearing loss disability or tinnitus found 
to be present.  The January 2007 examination included a 
review of the claims folder and VA medical record, as well as 
a history obtained from the Veteran, clinical testing, and 
diagnoses and nexus opinions with a rationale therefore.  The 
Board finds that this examination is adequate for 
compensation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  Finally, VA offered the Veteran an 
opportunity to present additional evidence and argument with 
respect to his claims.  To date, however, he has declined 
that opportunity.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his claims 
of entitlement to service connection for hearing loss 
disability and tinnitus.  He has not identified any 
outstanding evidence which could support those claims; and 
there is no evidence of any VA error in notifying or 
assisting him that could result in prejudice to him or that 
could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

The Service Connection Claims

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  

Although 38 U.S.C.A. § 1154(b) is favorable in determining 
whether there was a disease or injury in service, it does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  The veteran 
must still meet his evidentiary burden with respect to 
service connection.  Section 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken when a combat 
veteran seeks benefits under the method of proof provided by 
the statute.  As the first step, it must be determined 
whether the veteran has proffered satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease. (Satisfactory lay or other evidence under 38 
U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is 
not required to accept statements or testimony that is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).  Second, it 


must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  The statute provides that if these two 
inquiries are met, VA shall accept the veteran's evidence as 
sufficient proof of service connection, even if no official 
record of such incurrence exists. Thus, if a veteran 
satisfies both of these inquiries mandated by the statute, a 
factual presumption arises that the alleged injury or disease 
is service connected.  Section 1154(b) makes the resolution 
of these inquiries very favorable to the veteran by providing 
that the VA shall resolve every reasonable doubt in favor of 
the veteran. The presumption is, however, rebuttable.  The VA 
may rebut the presumption by presenting clear and convincing 
evidence to the contrary.  Thus, as the third step in the 
analysis, it must be determined whether the government has 
met its burden of rebutting the presumption of service 
connection by clear and convincing evidence to the contrary.  
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d).

For organic diseases of the nervous system, such as a 
sensorineural hearing loss disability, service connection may 
be presumed when such disability is shown to a degree of 10 
percent or more within one year of the veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  



The Evidence

The Veteran's service treatment records are negative for any 
complaints or clinical findings of hearing loss disability or 
tinnitus.

On audiologic testing, performed during his August 1969 
service entrance examination, the Veteran demonstrated the 
following pure tone thresholds, in decibels, at the indicated 
hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
No 
Report 
(NR)
10
LEFT
10
10
10
NR
10

During audiologic testing, performed in March 1970, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
NR
-10
LEFT
5
-5
-10
NR
0

On audiologic testing, performed during his November 1971 
service separation examination, the Veteran demonstrated the 
following pure tone thresholds, in decibels, at the indicated 
hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

On audiologic testing, performed in December 1995, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
10 - 20
10-15
5
20-25
45-50

In December 1995, it was also noted that the Veteran had 
tinnitus.

On audiologic testing, performed in August 2006, the Veteran 
demonstrated the following pure tone thresholds, in decibels, 
at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
NR
LEFT
15
30-40
30
65
45-50

During VA audiologic testing in January 2007, the Veteran 
demonstrated the following pure tone thresholds, in decibels, 
at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
60
60
LEFT
15
35
40
65
65

Prior to January 2007, speech audiometry had not been 
performed to measure the Veteran's level of hearing acuity.  
However, in January 2007, speech audiometry revealed a speech 
recognition score of 90 percent in the right ear and 94 
percent in the left ear.

During the January 2007 VA examination, bilateral tinnitus 
was also reported with the onset in the 1970's.

Following the examination, the diagnosis was a mild to 
moderately severe sensorineural hearing loss from 1000 
through 4000 hertz, bilaterally.  In this regard, the 
examiner noted that the report of the August 2006 audiologic 
testing had revealed a mild to moderate hearing loss in the 
right ear and a mild to profound hearing loss in the 
Veteran's left ear.  

The VA examiner opined that the Veteran's bilateral hearing 
loss disability and tinnitus were not the result of his 
military service.  Rather she stated that those disabilities 
were related to his post-service vocational noise exposure in 
an automobile parts plants, where hearing protection was not 
required in the work area and as a corrections officer with 
noise exposure during annual weapons qualification.  She also 
noted his avocational noise exposure as a deer hunter since 
his youth and from lawn care equipment, woodworking tools, 
and home power tools with no routine use of hearing 
protection.  

In August 2009, the Veteran was evaluated by a private 
audiologist to determine the Veteran's current hearing status 
and to prescribe amplification to improve his communication 
abilities and to reduce the perception of bothersome 
tinnitus.  Pure tone audiometric studies revealed the 
presence of a mild to moderately severe high frequency 
sensorineural hearing loss, bilaterally.  It was noted that 
the Veteran had a history of noise exposure in the military 
and that the degree of hearing loss disability and tinnitus 
could be related to the prior noise exposure.  

Analysis

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus, as a result of noise exposure in 
service, including that which he experienced during combat in 
Vietnam.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
those claims.  Therefore, with respect to those issues, the 
appeal will be denied.  

Initially, the Board notes that the Veteran served in combat.  
Exposure to high levels of noise is entirely consistent with 
the circumstances, conditions, and hardships of such service, 
and, therefore, the Board accepts that element of his claim.  
The evidence also shows that he has a current sensorineural 
hearing loss disability and tinnitus.  The question, then, is 
whether there is a nexus between either or both of those 
disabilities and his noise exposure in service.  After 
reviewing the claims folder, the Board concludes there is 
not.

The evidence of record shows that the Veteran's hearing 
acuity during service was well within normal limits for VA 
purposes.  It was also negative for any findings of tinnitus.  
Although he currently has a hearing loss disability in each 
ear and tinnitus, the record shows that each of those was 
first manifested in 1995, many years after his separation 
from service.  While the report of the January 2007 VA 
examination shows a history of tinnitus from the 1970's, 
there is no competent evidence on file to support that 
history.  Indeed, there is no competent evidence of 
continuing symptomatology during the years between his 
separation from service in 1971 and 1995, when the current 
hearing loss disability and tinnitus were confirmed.  In this 
regard, the Board notes that the Veteran did not file his 
initial claim for a hearing loss disability or tinnitus until 
August 2006, approximately thirty-five years after his 
separation from service.  Such a lengthy delay in filing 
tends to support the conclusion that there was a lack of 
continuing symptomatology during the years following service 
and, therefore, militates against his claims.  

In addition to the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
the Veteran's claims that his current hearing loss disability 
and/or tinnitus are related to service.  In August 2009, a 
private audiologist noted a history of noise exposure in the 
military and that the degree of hearing loss disability and 
tinnitus could be related to the prior noise exposure.  
However, he did not offer any supporting clinical data or 
rationale for that conclusion.  By using the term "could," 
without supporting clinical data or other rationale, the 
private audiologist's opinion is simply is too speculative to 
provide the degree of certainty necessary for medical nexus 
evidence.  See, e.g., Bloom v. West, 12 Vet. App. 185 (1999).  
Moreover, the lack of rationale strongly suggests that the 
conclusion was based on a history reported by the Veteran 
rather than an evaluation of the evidence on file.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  This is particularly true in the 
scenario presented by the instant case, where there no 
continuity of symptomatology for many years after service, 
and where there is a report of VA examination opining that 
the claimed hearing loss disability and tinnitus are 
unrelated to service.  Unlike the private audiologist, the VA 
examiner based her decision not only on an interview with and 
examination of the Veteran, but on a comprehensive review of 
the claims folder.  Therefore, the Board finds the VA 
examiner's opinion better informed and, therefore, more 
probative than that of the private audiologist.  

By themselves, none of the foregoing findings is dispositive.  
Taken together, however, they constitute a preponderance of 
the evidence which shows that the Veteran's hearing loss 
disability and tinnitus are unrelated to service.  The only 
other report to the contrary comes from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation, such as his symptoms.  
For example, he can report when he first noticed difficulty 
hearing.  However, he is not qualified to render opinions 
which require medical expertise, such as the diagnosis of 
those symptoms, cause of a particular disability, or the date 
at which his hearing loss reached a particular threshold 
level in hertz.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Veteran's 
opinion is not competent and is not probative evidence of 
service connection.  38 C.F.R. § 3.159(a).  

Absent competent evidence of a nexus between the Veteran's 
current hearing loss disability and/or tinnitus and service, 
the Veteran cannot meet the criteria for service connection 
for either disability.  Accordingly, service connection for 
the hearing loss disability and tinnitus is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim. In this case, the preponderance of the evidence is 
against the Veteran's claims. Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also seeks an initial compensable rating for his 
service-connected residuals of a shell fragment wound of the 
right thigh.  However, after reviewing the record, the Board 
finds that there may be outstanding medical evidence which 
could support that claim.  Therefore, further development of 
the record is warranted prior to further consideration by the 
Board.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

The Veteran's residuals of a shell fragment wound of the 
right thigh are currently rated as scars in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Under that code, 
scars are rated based on the limitation of function of the 
affected part.  

In January 2009, the Veteran's representative suggested the 
Veteran's residuals of a shell fragment wound of the right 
thigh could be rated as a muscle injury under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5317.  

Diagnostic Code 5317 is applicable to rating impairment of 
Muscle Group XVII, i.e. the muscles of the pelvic girdle in 
group 2.  That group consists of the (1) gluteus maximus; (2) 
gluteus medius; and (3) gluteus minimus and controls 
extension of the hip (1); abduction of the thigh; elevation 
of the opposite side of the pelvis (2, 3); tension of the 
fascia lata and iliotibial (Maissiat's) band, acting with 
Muscle Group XIV, the anterior thigh group (tensor vaginae 
femoris) in postural support of the body steadying pelvis 
upon the head of the femur on the tibia.  The various ratings 
range from noncompensable to 50 percent, depending on whether 
the level of impairment is slight, moderate, moderately 
severe, or severe.

Also potentially applicable in rating the Veteran's service-
connected residuals of a shell fragment wound of the right 
thigh is Diagnostic Code 5314, which is applicable to rating 
impairment of Muscle Group XIV.  That muscle group consists 
of the anterior thigh group, i.e., (1) the sartorius; (2) the 
rectus femoris; (3) the vastus extemus; (4) the vastus 
intermedius; (4) the vastus intemus; (5) and the tensor 
vaginae femoris.  Those muscles variously control the 
following functions:  extension of the knee (2, 3, 4, 5); 
simultaneous flexion of the hip and flexion of knee (1); 
tension of the fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XVII (pelvic girdle group 2) (1) in 
postural support of the body (6); and acting with the 
hamstrings in synchronizing the hip and knee (1, 2).  The 
various ratings range from noncompensable to 40 percent, 
depending on whether the level of impairment is slight, 
moderate, moderately severe, or severe.

In evaluating muscle injuries from gunshot wounds or other 
trauma, consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56 (2009).  Thus, the 
report of the initial injury and subsequent treatment are 
very relevant to a correct evaluation of the Veteran's claim.  

In his August 2006 claim, Veteran reported that he had 
sustained his shell fragment wound of the right thigh on June 
20, 1971.  

In June 2007, the Veteran was examined by VA to determine the 
nature, etiology, and extent of any right thigh disability 
found to be present, including the residuals of a shell 
fragment wound of the right thigh.  The Veteran reported the 
circumstances of the shell fragment wound and stated that he 
received three days of treatment at the base hospital.  He 
further stated that he was then transported to Cam Ranh Bay, 
where he received an additional seven days of treatment.  The 
Veteran's representative notes, however, that those hospital 
reports have not been associated with the claims folder.  

In light of the fact that the Veteran has reported a specific 
date for his injury and subsequent treatment, the Board is of 
the opinion that a specific request should be made for the 
noted hospital reports.  In this regard, the AMC should also 
attempt to develop alternative forms of evidence, such as his 
service personnel records.  Accordingly, the case is remanded 
for the following actions:

1.  Through official sources, such as the 
National Personnel Records Center in St. 
Louis, Missouri, the AMC should request 
reports of the Veteran's treatment for a 
shell fragment wound of the right thigh, 
reportedly sustained on June 20, 1971.  
This should include, but is not limited 
to, all reports associated with his 
subsequent hospitalization at Cam Ranh 
Bay.  

The AMC should also request the Veteran's 
service personnel records, including, but 
not limited to the citation for his award 
of the Purple Heart Medal and his 
enlisted efficiency reports which could 
show his duties at the time he was 
wounded.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  When the actions requested in part I 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to an initial 
compensable rating for the residuals of a 
shell fragment wound of the right thigh.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he is so 
notified, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


